Citation Nr: 0725560	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from October 1974 to June 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision.  The case was 
remanded by the Board in September 2006 in order to obtain 
medical record relating to the veteran's 1986 knee surgery.  
Only the actual surgical reports pertaining to the 1986 and 
1987 knee surgeries have been made part of the claims file.  
The hospital summaries or other treatment reports detailing 
the history of the disability leading up to the surgical 
procedures were not submitted, but are of singular importance 
given the fact that there are missing service medical records 
in this case.

The veteran claims that he complained of knee problems in 
service; however, the only service medical record available 
is a separation examination undertaken in June 1976 which 
included a history of medical problems in which the veteran 
checked that he had a history of "cramps in legs," "bone, 
joint, or other deformity," and "'trick' or locked knee."  

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Contact Kaiser Permanente and request 
photocopies of any hospital summary that 
may exist pertaining to the veteran's 
surgical procedure done at that hospital 
on November 21, 1986 and September 6, 
1987.  If no records are available, have 
written confirmation of this fact along 
with proof of the records having been 
sought by VA made a part of the claims 
file.

2.  Thereafter, and after any other 
development the RO may deem necessary, 
readjudicate the claim on appeal and if it 
remains denied issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

